DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


    PNG
    media_image1.png
    621
    606
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7, 8, 10-12, 14, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bae et al. (US 2019/0237494 A1; hereinafter, “Bae”).
Regarding claims 1-5, 5, 7, 8, 10-12, 14, 16 and 17:
	re claim 1, Bae discloses a display panel, comprising:
a substrate 110 (Fig. 9 and [0086]);
a driving circuit layer 111/112/113/114/116/210 (Fig. 9) disposed on the substrate; and
a light-emitting layer 220 (Fig. 9 and [0127]) disposed on the driving circuit layer;
wherein the driving circuit layer comprises a first metal layer 155/220 (Fig. 9 and [0121]) and a first passivation layer 116 (or 117), the first passivation layer is disposed between the first metal layer 115/210 and the light-emitting layer 220, the first metal layer is a first source/drain layer D6 (Figs. 3, 9 and [0073]), the first metal layer comprises a first metal trace 210 (Fig. 9), the light-emitting layer comprises a plurality of light-emitting portions 220 (i.e., in Fig. 1 and [0052], the display includes a plurality of pixels “PX”, each of which would include sub-pixels, wherein each sub-pixel would include a light emitting portion “220”, e.g., for red, green or blue light), and a perpendicular distance between an orthographic projection of a center of each light-emitting portion 220 projected on the first metal layer 155/220 and a symmetry axis of the first metal trace 220 is less than or equal to 5 µm (i.e., see Fig. 9 below, wherein the center of portion “220” coincides with a symmetry axis of the first metal trace “210”; accordingly, a perpendicular distance between the “center” and “symmetry axis” is essentially zero);
re claim 2, the display panel according to claim 1, wherein the perpendicular distance between the orthographic projection of the center of each light-emitting portion projected on the first metal layer and the orthographic projection of the symmetry axis of the first metal trace projected on the first metal layer is less than or equal to 2 um (i.e., the projections of each projection coincide with each other, see the “X” on the first metal layer “155” in Fig. 9 above);
re claim 3, the display panel according to claim 1, wherein the orthographic projection of the center of each light-emitting portion projected on the first metal layer overlaps with the orthographic projection of the symmetry axis of the first metal trace projected on the first metal layer (i.e., the projections of each projection coincide with each other, see the “X” on the first metal layer “155” in Fig. 9 above);
re claim 5, the display panel according to claim 1, wherein the driving circuit layer further comprises a second metal layer 153 (Fig. 9 and [0113]), the second metal layer comprises a second metal trace (e.g., the horizontal portion of “153” in Fig. 9), the second metal layer is disposed between the first metal layer 155/210 and the substrate 110, and a second passivation layer 114 (Fig. 9 and [0084]) is disposed between the first metal layer 115/210 and the second metal layer 153;
re claim 7, the display panel according to claim 5, wherein the second metal layer 153 is a second source/drain layer (Fig. 9 and [0118]);
re claim 8, the display panel according to claim 5, wherein an orthographic projection of the light-emitting portion projected on the second metal layer 153 overlaps with an orthographic projection of a portion of the first metal trace projected on the second metal layer 153 (i.e., in Fig. 9 above, see the tip of the vertical, dotted-arrow that indicates the projection of both the light-emitting portion and a portion of the first metal trace, wherein both projections are projected on the second metal layer 153, and the projections coincide/overlap);
re claim 10, A display device, comprising the display panel of claim 1 (Figs. 1 and 9);
re claim 11, the display device according to claim 10, wherein the perpendicular distance between the orthographic projection of the center of each light-emitting portion projected on the first metal layer and the orthographic projection of the symmetry axis of the first metal trace projected on the first metal layer is less than or equal to 2 um (i.e., the projections of each projection coincide with each other, see the “X” on the first metal layer “155” in Fig. 9 above);
re claim 12, the display device according to claim 10, wherein the orthographic projection of the center of each light-emitting portion projected on the first metal layer overlaps with the orthographic projection of the symmetry axis of the first metal trace projected on the first metal layer (i.e., the projections of each projection coincide with each other, see the “X” on the first metal layer “155” in Fig. 9 above);
re claim 14, the display panel according to claim 10, wherein the driving circuit layer further comprises a second metal layer 153 (Fig. 9 and [0113]), the second metal layer comprises a second metal trace (e.g., the horizontal portion of “153” in Fig. 9), the second metal layer is disposed between the first metal layer 155/210 and the substrate 110, and a second passivation 
re claim 16, the display panel according to claim 10, wherein the second metal layer 153 is a second source/drain layer (Fig. 9 and [0118]); and 
re claim 17, the display panel according to claim 14, wherein an orthographic projection of the light-emitting portion projected on the second metal layer 153 overlaps with an orthographic projection of a portion of the first metal trace projected on the second metal layer 153 (i.e., in Fig. 9 above, see the tip of the vertical, dotted-arrow that indicates the projection of both the light-emitting portion and a portion of the first metal trace, wherein both projections are projected on the second metal layer 153, and the projections coincide/overlap).
Therefore, Bae anticipates claims 1-3, 5, 7, 8, 10-12, 14, 16 and 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Moriya et al. (US 2015/0276175 Al; herein after, “Moriya”, which is a prior art of record);
Regarding claims 9 and 18:
Bae does not disclose a material for the first metal layer; accordingly, one of ordinary skill in the art would have used any well-known, suitable material for metal layers.  Moriya is cited only to show materials such as titanium and aluminum are very well known in the art, e.g., see [0186].  Therefore, it would have been obvious to one of ordinary skill in the art to specifically use a laminate of titanium-aluminum-titanium for the first metal layer, because Moriya shows such materials are very well known to be suitable for a metal layer.  Note it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.


Remarks
The objections to the title and drawings are withdrawn in view of the amendments to the specification.
Applicant’s remarks have been fully considered, but they are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903. The examiner can normally be reached M-F (4-12 Hours, between 5:30AM-10PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892